IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


GEORGE GILMORE,                              : No. 93 EM 2016
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PHILADELPHIA COURT OF COMMON                 :
PLEAS, PRESIDENT JUDGE SHEILA A.             :
WOODS-SKIPPER, CHRISTOPHER                   :
THOMAS, DIRECTOR CMR/PPS,                    :
                                             :
                    Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of July, 2016, the Petition for Review/Writ of

Mandamus is DENIED, the Motion to Dismiss is DISMISSED AS MOOT, and the

Prothonotary is DIRECTED to strike the name of the jurist from the caption.

      Justice Mundy did not participate in the consideration or decision of this matter.